Case 2:16-cv-06794-AB-JC Document 174-2 Filed 02/05/19 Page 1 of 3 Page ID #:8205



   1   JEROME J. SCHLICHTER (SBN 054513)
       jschlichter@uselaws.com
   2   NELSON G. WOLFF (admitted pro hac vice)
       nwolff@uselaws.com
   3   KURT C. STRUCKHOFF (admitted pro hac vice)
       kstruckhoff@uselaws.com
   4   SEAN E. SOYARS (admitted pro hac vice)
       ssoyars@uselaws.com
   5   SCHLICHTER, BOGARD & DENTON LLP
       100 South Fourth Street, Suite 1200
   6   St. Louis, MO 63102
       Telephone: (314) 621-6115
   7   Facsimile: (314) 621-5934
       Counsel for Plaintiffs
   8
       WILLIAM A. WHITE (SBN 121681)
   9   wwhite@hillfarrer.com
       HILL, FARRER & BURRILL LLP
  10   One California Plaza, 37th Floor
       300 South Grand Avenue
  11   Los Angeles, CA 90071-3147
       Telephone: (213) 620-0460
  12   Facsimile: (213) 620-4840
       Local Counsel for Plaintiffs
  13
                     IN THE UNITED STATES DISTRICT COURT
  14               FOR THE CENTRAL DISTRICT OF CALIFORNIA
  15                            (Western Division)
  16   CLIFTON W. MARSHALL, et al.,         Case No. 16-CV-6794 AB (JCx)
  17                                        DECL. OF JEROME J.
                              Plaintiffs,   SCHLICHTER IN SUPPORT OF
  18                                        MOTION TO DISQUALIFY
       v.
                                            DEFENDANTS’ EXPERT MARCIA
  19                                        WAGNER
       NORTHROP GRUMMAN
  20                                        Date: March 29, 2019
       CORPORATION, et al.,
                                            Time: 10:00 a.m.
  21                                        Courtroom 7B – 7th Floor
                              Defendants.
  22                                        Hon. André Birotte Jr.
  23
  24
  25
  26
  27
  28
Case 2:16-cv-06794-AB-JC Document 174-2 Filed 02/05/19 Page 2 of 3 Page ID #:8206



   1   I, Jerome J. Schlichter, of lawful age, declare as follows:
   2       1. I am the founder and managing partner of the law firm of Schlichter,
   3   Bogard & Denton LLP, counsel for the Plaintiffs in this case. I am licensed to
   4   practice in the States of Missouri, Illinois, and California, as well as numerous
   5   federal courts. If called as a witness, I could and would competently testify to the
   6   facts set forth below as I know them to be true based upon my own personal
   7   knowledge or upon my review of the records and files maintained by the firm in the
   8   regular course of its representation of Plaintiffs in this case.
   9       2. My firm was appointed class counsel to represent the plaintiffs in In re
  10   Northrop Grumman Corp. ERISA Litig., No. 06-6213 AB (JCx) (C.D. Cal.)
  11   (“Grabek”). I was one of the attorneys who represented the Grabek plaintiffs. I
  12   participated in all aspects of the litigation. As the managing partner of Schlichter,
  13   Bogard & Denton, I also supervised the work performed by my firm’s attorneys
  14   throughout the course of that representation.
  15       3. Schlichter, Bogard & Denton employed Thomas E. Clark, Jr. as an
  16   associate from July 2008 through March 2013. He was a member of the litigation
  17   team in Grabek that investigated, analyzed, and developed the claims asserted
  18   therein. That work led to the claims asserted in this action concerning the unlawful
  19   payment of Plan assets to Northrop Grumman for services performed by Northrop
  20   employees. See Doc. 1 (Count I).
  21       4. According to the firm’s billing records, Mr. Clark recorded over 2,500
  22   hours on tasks associated with the firm’s representation of the Grabek plaintiffs. He
  23   was materially involved in all aspects of that representation during his employment.
  24   He received confidential information from the Class Representatives and Named
  25   Plaintiffs through regular attorney-client communications and has personal
  26   knowledge of the opinions, mental impressions, and legal strategy of the attorneys
  27   at Schlichter, Bogard & Denton relating to that litigation.
  28
       CASE NO. 16-CV-6794 AB (JCX)               -1-                          DECL. OF JEROME J.
                                                                                     SCHLICHTER
Case 2:16-cv-06794-AB-JC Document 174-2 Filed 02/05/19 Page 3 of 3 Page ID #:8207



   1       5. Marcia Wagner was retained by Defendants’ counsel to offer opinions in
   2   rebuttal to those offered by Plaintiffs’ expert David Witz. Ms. Wagner has neither
   3   requested nor received informed written consent from Schlichter, Bogard & Denton
   4   to accept employment on behalf of the Defendants in this matter.
   5       6. Attached as Exhibit A is a true and correct copy of the Rebuttal Expert
   6   Report of Marcia S. Wagner dated October 15, 2018. This exhibit has been filed
   7   under seal in accordance with L.R. 79-5.2.2.
   8       7. Attached as Exhibit B is a true and correct copy of excerpts from the
   9   deposition transcript of Marcia S. Wagner dated November 19, 2018. This exhibit
  10   has been filed under seal in accordance with L.R. 79-5.2.2.
  11       8. Attached as Exhibit C is a true and correct copy of a letter sent by
  12   Plaintiffs’ counsel to Defendants’ counsel on October 25, 2018.
  13       9. Attached as Exhibit D is a true and correct copy of a letter sent by
  14   Defendants’ counsel to Plaintiffs’ counsel on October 29, 2018.
  15       10. Attached as Exhibit E is a true and correct copy of excerpts from the
  16   deposition transcript of David Witz dated November 7, 2018.
  17       11. Attached as Exhibit F is a true and correct copy of Massachusetts Bar
  18   Association Ethics Opinion Letter No. 99-3.
  19      I declare under penalty of perjury under the laws of the United States of
  20   America that the foregoing is true and correct.
  21
  22   Executed on February 5, 2019.
  23                                                  /s/ Jerome J. Schlichter
  24                                                      Jerome J. Schlichter
  25
  26
  27
  28
       CASE NO. 16-CV-6794 AB (JCX)             -2-                              DECL. OF JEROME J.
                                                                                       SCHLICHTER
